                             Case 3:20-cv-02569-MMC Document 32 Filed 07/01/20 Page 1 of 2



                       1   HOGAN LOVELLS US LLP
                           Helen Y. Trac (Bar No. 285824)
                       2   3 Embarcadero Center, Suite 1500
                           San Francisco, California 94111
                       3   Telephone:    (415) 374-2300
                           Facsimile:    (415) 374-2499
                       4   helen.trac@hoganlovells.com
                       5   Attorneys for Defendant
                           DAI FOUNDATION
                       6

                       7

                       8                                 UNITED STATES DISTRICT COURT
                       9                             NORTHERN DISTRICT OF CALIFORNIA
                      10

                      11   PETER JOHNSON,                             Case No. 3:20-CV-02569-MMC
                      12                    Plaintiff,                CERTIFICATION OF INTERESTED
                                                                      ENTITIES OR PERSONS
                      13          v.
                      14   MAKER ECOSYSTEM GROWTH
                           HOLDINGS, INC., MAKER
                      15   ECOSYSTEM GROWTH
                           FOUNDATION, and
                      16   DAI FOUNDATION,
                      17                    Defendants.
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
H OGAN L OVEL LS US                                                             CERTIFICATE OF INTERESED PARTIES
       LLP
  ATTO RNEY S AT LAW
                                                                                                3:20-CV-02569-MMC
   SAN FRA NCI S CO
                             Case 3:20-cv-02569-MMC Document 32 Filed 07/01/20 Page 2 of 2



                       1          Defendant Dai Foundation discloses the following information for the limited purpose of
                       2
                           complying with Rule 7.1 of the Federal Rules of Civil Procedure and Civil L.R. 3-15 of the
                       3
                           Northern District of California.
                       4
                                  Dai Foundation has no parent entity and is not owned by any other entity.
                       5
                                  Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date, other than the
                       6

                       7   named parties, there is no such interest to report.

                       8          Dai Foundation reserves the right to supplement this disclosure statement, if needed.
                       9   Dated: July 1, 2020                                   HOGAN LOVELLS US LLP
                      10

                      11                                                         By:/s/ Helen Y. Trac
                                                                                    Helen Y. Trac
                      12                                                            Attorneys for Defendant
                                                                                    DAI FOUNDATION
                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
H OGAN L OVEL LS US                                                                         CERTIFICATE OF INTERESED PARTIES
       LLP                                                                   1
  ATTO RNEY S AT LAW
                                                                                                            3:20-CV-02569-MMC
   SAN FRA NCI S CO
